DETAILED ACTION 
Examiner’s Note
This Supplemental Notice of allowance is initiated to address the additional, new amendment that was not previously made in prosecution of the case which is described in the Examiner’s Amendment section below and which was provided to the Examiner by Applicants in a phone interview conducted on February 11, 2021.  

Specification
The amendments to the title are acceptable (p. 2 of Applicants’ reply filed on December 17, 2020).

Response to Arguments
Applicants’ claim amendments and arguments in the reply filed on December 17, 2020 have been fully considered and are persuasive to the currently pending claims with respect to:
(i)    an objection to the drawings,
(ii)    the objections to the claims, and
(iii)    the previous 35 U.S.C. 112, first and second paragraph rejections which are hereby withdrawn by the Examiner.
This application is now in condition for allowance.


Examiner's Amendment
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	 Authorization for this Examiner's amendment was given by Applicant’s representative James Crawford (Reg. No. #39,155) in a phone interview conducted on February 11, 2021. 

The specification is further amended as follows:   
	An additional header
		--  BRIEF DESCRIPTION OF THE DRAWINGS  --
should be added to the specification at p. 4 after line 23 (i.e., line 23 contains the phrase "conical milling tool").

Allowable Subject Matter
Claims 11, 13, 15-18, and 27-34 are pending and allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907. The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM
EST.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746 
Thursday February 11, 2021

/Mary Davis/Primary Examiner, Art Unit 3746